DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0006004 to Namkung et al. in view of U.S. Patent No. 5,729,315 to Takahashi et al. in view of U.S. Patent Application Publication Nos. 2007/0018335 to Cho et al. (“Cho 2007”) and 2017/0135216 to Cho et al. (“Cho 2017”).
Regarding Claim 1, Namkung discloses (e.g., Figs. 1, 2, and 9 and their corresponding description) a display device DP comprising: a lower substrate SUB having a display area DA and a pad area ADA; a display structure PXL disposed in the display area of the lower substrate; pad electrodes (e.g., L1P, Fig. 5A) disposed in the pad area of the lower substrate and spaced apart from each other in a first direction; and a conductive film package COF including: a base substrate ISF disposed on the pad electrodes; bump electrodes (e.g., L2P, Fig. 5B) disposed in a first portion of a bottom surface of the base substrate and overlapping the pad electrodes (e.g., Fig. 4A); a first film layer ACF disposed between the base substrate and the lower substrate and overlapping the pad electrodes and a part of the bump electrodes (e.g., Fig. 9, 
Namkung does not explicitly disclose that the base substrate ISF of the conductive film package COF includes a corner portion having a curved shape; and does not explicitly disclose metal patterns disposed in second portions of the bottom surface of the base substrate positioned at both sides of the first portion; and that the first film layer ACF overlaps the metal patterns.
Takahashi discloses a circuit assembly suitable for a liquid crystal display device, and teaches forming metal patterns (e.g., 37/38/39 in region B2) in second portions (both sides of a first portion that includes useful wiring) of the bottom surface of a base substrate, in order to facilitate alignment (e.g., Figs. 14–17 and col. 10, line 47 to col. 13, line 41).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Namkung to include metal patterns disposed in second portions of the bottom surface of the base substrate positioned at both sides of the first portion, as suggested by Takahashi, in order to improve and facilitate alignment.  So modified, the combination of Namkung and Takahashi would have further rendered obvious that the first film layer (ACF of Namkung) overlaps the metal patterns of Takahashi, as the film layer of Namkung overlaps the width of the substrate (e.g., paragraph [0090]).
The combination of Namkung and Takahashi does not explicitly disclose that the base substrate (ISF of Namkung) of the conductive film package (COF of Namkung) includes a corner portion having a curved shape.

It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Namkung and Takahashi such that the base substrate of the conductive film package includes a corner portion having a curved shape, as suggested by Cho 2007 and Cho 2017, in order to reduce warpage and based on design choice to match a shape of a device to which it is attached (e.g., where Namkung teaches the substrate SUB may be provided in various shapes, including sides made of curves, paragraph [0035]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, or 19 of U.S. Patent No. 11,093,011. Although the claims at issue are not identical, they are not patentably distinct from each other because pending Claim 1 recites a subset of the limitations of patented Claims 1, 17, or .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RYAN CROCKETT/Primary Examiner, Art Unit 2871